Citation Nr: 0533864	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  91-20 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of hemorrhagic fever.

2.  Entitlement to an increased (compensable) rating for 
residuals of a concussion.

3.  Entitlement to an increased (compensable) rating for 
residuals of pulmonary tuberculosis (PTB).

4.  Entitlement to a higher initial disability rating for 
post-traumatic stress disorder (PTSD), rated as 10 percent 
disabling from March 24, 1989, to March 19, 1997, and as 50 
percent disabling since March 20, 1997.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Steven Nardizzi, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
October 1954.

This case came to the Board of Veterans' Appeals on appeal of 
an October 1989 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In February 1992, March 1994, and May 1996, the Board 
remanded the case to the RO for further development.  By a 
September 1997 Board decision, special monthly compensation 
for completely arrested pulmonary tuberculosis was denied, 
and the other issues were remanded for further development.  
By a July 2001 rating decision, a 30 percent rating for PTSD 
was granted for the period beginning March 20, 1997.  In 
November 2001, the RO denied a TDIU.

In December 2002, the Board granted entitlement to a 50 
percent rating for PTSD effective March 20, 1997, and denied 
compensable ratings for hemorrhagic fever, residuals of a 
concussion, and PTB.  The Board remanded the issue of a TDIU.

The veteran appealed the Board's December 2002 decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  By an 
August 2003 Order, the Court vacated the December 2002 Board 
decision and remanded the matter to the Board for further 
action.

In March 2005, the veteran's claims were remanded in order to 
fulfill the veteran's request for a hearing before a Veterans 
Law Judge.  

Additional evidence was received after the issuance of an 
August 2004 statement of the case, and prior to certification 
of the veteran's claims to the Board.  None of this evidence 
relates to the severity of the veteran's residuals of 
hemorrhagic fever.  Accordingly, RO review of this evidence 
is not required prior to the Board's adjudication of the 
veteran's claim for a compensable rating for residuals of 
hemorrhagic fever.

The issue of entitlement to a TDIU, and the issues of 
entitlement to increased ratings for PTSD, residuals of a 
concussion, and for residuals of PTB are addressed in the 
REMAND that follows the order section of this decision.


FINDING OF FACT

The veteran has no current residuals of hemorrhagic fever.


CONCLUSION OF LAW

The schedular criteria for entitlement to a compensable 
rating for residuals of hemorrhagic fever are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.88b, Diagnostic 
Code 6310 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The record reflects that the veteran was provided the 
required notice by means of a June 2004 letter from the 
agency of original jurisdiction.  Although the originating 
agency did not specifically request the veteran to submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.

The Board also notes that the veteran's VA treatment records 
have been obtained and that the veteran has been provided 
appropriate VA medical examinations.  Furthermore, the 
veteran has provided testimony before the undersigned 
Veterans Law Judge.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  Neither the veteran nor his 
attorney has identified any outstanding evidence that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of this claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.




Factual Background

The veteran's claim for an increased rating for hemorrhagic 
fever was received in March 1989.

A VA examination was conducted in June 1989.  The veteran 
reported a 35-year history of pain in the low back with 
arthritis.  He also complained of vertigo, recurring 
dizziness, blurred vision, nausea, decline in agility, pain 
in the chest area, noises inside of his head, and a skin rash 
due to Korean hemorrhagic fever.  He also questioned whether 
his pulmonary tuberculosis was the sequelae of Korean 
hemorrhagic fever.  The pertinent diagnosis was history of 
hemorrhagic fever (1953) with complete recovery; no present 
evidence of residual effects.

A VA examination was conducted in March 1992.  The veteran 
stated that he had hemorrhagic fever in Korea in 1952 and 
that he was hospitalized with fever and back pain for two 
months.  He claimed that the hemorrhagic fever was actually 
the result of biological warfare.  He stated that he had 
pulmonary tuberculosis in 1953.  He also noted that he 
sustained a concussion in 1953.  An X-ray report notes that 
the veteran's pulmonary tuberculosis had been inactive for 40 
years.  The diagnoses were pulmonary tuberculosis, inactive, 
and history of hemorrhagic fever.

A VA systemic conditions examination was conducted in July 
1994.  The veteran stated that he was exposed to the Hanta 
virus also known as Korean hemorrhagic fever.  He complained 
of low back pain and psoriasis.  The examiner found psoriatic 
scales on the extension surfaces of the fingers and elbows.  
The diagnoses were hemorrhagic fever by history (1953), 
psoriasis, pulmonary tuberculosis by history, and history of 
hepatitis A.

In a letter dated in December 1994 a VA examiner stated that 
he reviewed the veteran's claims file and the literature 
submitted by the veteran pertaining to Korean hemorrhagic 
fever.  He noted that the veteran contracted Korean 
hemorrhagic fever in Korea but that he apparently recovered 
fully and there is no evidence of hypertension or renal 
disease as sequelae of Korean hemorrhagic fever.

A hearing before a member of the Board was conducted in 
September 1996.  The veteran testified that he probably did 
not have pulmonary tuberculosis but that the symptoms were 
the residuals of his Korean hemorrhagic fever.  He also 
believed that hemorrhagic fever was responsible for a great 
amount of casualties during the Korean Conflict and that the 
disease was the result of biological warfare conducted by 
either the Chinese or the Americans.  

In December 1997 the veteran submitted several articles 
related to the Hanta virus and/or hemorrhagic fever.  These 
articles define the condition and describe its symptoms, 
signs, diagnosis, prophylaxis and treatment.

A VA infectious diseases examination was conducted in April 
2001.  The examiner noted that the veteran contracted 
tuberculosis in 1954, it was treated, there was no 
reoccurrence of the condition, and he was asymptomatic.  The 
examiner noted a questionable history of Korean or Hanta 
hemorrhagic fever.  The pertinent diagnoses were history of 
pulmonary tuberculosis in 1954, treated, unclear history of a 
febrile disease while in Korea, no sequelae found.

VA outpatient records dated from April 1992 to July 2004 
reveal no residuals of hemorrhagic fever.

At the August 2005 hearing before the undersigned, the 
veteran testified that he did not have any physical symptoms 
that a doctor has related to hemorrhagic fever.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also where the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The veteran's hemorrhagic fever residuals are rated by 
analogy to syphilis and other treponemal infections pursuant 
to the criteria found in Diagnostic Code 6310 of the Rating 
Schedule.  Under those criteria, such infection is rated for 
complications of the nervous system, vascular system, eyes or 
ears (see Diagnostic Code 7004, syphilitic heart disease; 
Diagnostic Code 8013, cerebrospinal syphilis; Diagnostic Code 
8014, meningovascular syphilis; Diagnostic Code 8015, tabes 
dorsalis; and Diagnostic Code 9301, dementia associated with 
central nervous system syphilis).  38 C.F.R. § 4.88b, 
Diagnostic Code 6310 (2005).

The criteria for evaluation of infectious diseases, immune 
disorders, and nutritional deficiencies were amended during 
the pendency of the veteran's appeal, effective July 31, 
1996.  See 61 Fed. Reg. 39875 (July 31, 1996).  The criteria 
for the rating of syphilis were still found in Diagnostic 
Code 6310.  Pursuant to the criteria in effect prior to July 
31, 1996, syphilis was rated for the tertiary complications 
of nervous system, vascular system, eyes or ears, or other 
Diagnostic Code (e.g., 7000, 5002, 8105).  38 C.F.R. § 4.88b, 
Diagnostic Code 6310 (1996).

The Board notes that the new rating criteria are 
substantially similar to the old rating criteria, amending, 
in pertinent part, only the cross-references.  In any event, 
although the veteran has reported many complaints, the 
medical evidence consistently indicates that he has no 
residuals or complications of hemorrhagic fever and that the 
disorder has been inactive and asymptomatic throughout the 
period of this claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim.  


ORDER

Entitlement to a compensable rating for residuals of 
hemorrhagic fever is denied.


REMAND

In September 2004, prior to certification of the veteran's 
claims to the Board, the veteran submitted additional private 
medical evidence pertinent to his claim for an increased 
rating for residuals of a concussion.  The RO has not issued 
a supplemental statement of the case showing consideration of 
this evidence.  The RO must be given the opportunity to 
review this evidence and issue a supplemental statement of 
the case prior to Board review of the claim for an increased 
rating for residuals of a concussion.

The veteran seeks an increased rating for residuals of 
pulmonary tuberculosis.  His most recent VA examination for 
determining the severity of the residuals of pulmonary 
tuberculosis was performed in April 2001.  Since that 
examination the veteran has developed lung disability and has 
been prescribed inhalers for treatment of his lung 
disability.  A current VA pulmonary examination is indicated 
to determine whether this recently developed lung disability 
is related to the veteran's service-connected pulmonary 
tuberculosis.

The veteran also seeks an increased rating for his PTSD.  The 
veteran has not had a VA examination of his PTSD disability 
for rating purposes since April 2001.  At that time the 
veteran's PTSD symptoms were only noted to be moderately 
disabling.  Since that time the medical evidence regarding 
the severity of the veteran's PTSD symptoms has been 
conflicting.  A current VA examination showing the current 
nature and extent of the veteran's PTSD disability is 
indicated.
 
With regards to the veteran's claim for a TDIU, the Board 
notes that this claim is inextricably intertwined with the 
increased rating claims and this issue must be deferred until 
those claims have been readjudicated.  Furthermore, the 
veteran has not been provided a VCAA notice letter with 
regard to his TDIU claim, and such notice must be provided.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center in Washington, D.C. for the following 
actions: 

1.  The RO or the AMC must send the 
veteran a letter providing appropriate 
VCAA notice in response to his claim for 
a TDIU, to include notice that he should 
submit any pertinent evidence in his 
possession.

2.  The RO or the AMC should request the 
veteran to provide any pertinent evidence 
in his possession, not already of record, 
and to either provide a copy of any other 
records pertaining to treatment or 
evaluation of his concussion, PTB and 
PTSD disabilities since July 2004, or 
provide the information and any necessary 
authorization to enable VA to obtain the 
records on his behalf.  

3.  Then, the RO or the AMC should 
attempt to obtain a copy of all pertinent 
records identified but not provided by 
the veteran.  In any event, the RO or the 
AMC should obtain a copy of all pertinent 
VA outpatient and therapy records for the 
period since July 2004.  If the RO or the 
AMC is unable to obtain a copy of any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of the outstanding 
evidence.

4.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current severity of his PTSD.  All 
indicated studies and tests should be 
performed, and all manifestations of the 
veteran's PTSD should be identified.  The 
examiner should assign a GAF score based 
solely on the veteran's service-connected 
PTSD and provide an explanation of the 
significance of the score assigned.  The 
claims folders must be made available to 
and reviewed by the examiner.  

5.  The RO or the AMC should arrange for 
the veteran to be afforded an examination 
by a physician with appropriate expertise 
to determine the nature and etiology of 
any pulmonary disability present.  All 
indicated studies should be performed.  
The claims folders must be made available 
to and reviewed by the examiner.  The 
examiner should identify all current 
residuals of pulmonary tuberculosis and 
all functional impairment resulting from 
the disability.  If the veteran is found 
to have any other pulmonary disorder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder was caused 
or chronically worsened by the service-
connected pulmonary tuberculosis.   The 
rationale for all opinions expressed 
should also be provided.

6.  The RO or the AMC should then review 
the claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO or the 
AMC should ensure that the VA examination 
reports comply fully with the above 
instructions, and if not, it should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

7.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

8.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  The 
RO should consider whether any claim 
should be referred to the Director of the 
VA Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2005).  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.  

By this remand the Board intimates no opinion, either factual 
or legal, as to any ultimate conclusion warranted in this 
case.  No action is required of the veteran until he is 
otherwise notified but he has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


